DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not all persuasive. Applicant argues that Tran is silent as to the device mount contacting opposing sides of the packaging to allow an ultrasound wave applied to either side of the packaging to reach the IMD. As seen in figures 8 and 9 of Tran, the device mount 66 contacts an inner surface 82 of the packaging and an opposing inner surface 78 of the packaging such that the ultrasound transducer 58 can be placed on either side of the packaging (see par. 0078).
Applicant’s amendments and arguments (specifically the final clause added to claim 1) filed 1/24/2022 with respect to the previous 102 rejections using Tran alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pelissier et al. (US 10,039,527).
The previous claim objections and 112(b) rejecitons have been withdrawn based on applicant’s amendments to claims 2 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2011/0041613, hereinafter Tran) in view of Pelissier et al. (US 10,039,527, hereinafter Pelissier).
Regarding claims 1, 9 and 13, Tran discloses a system as seen in figure 1. The system comprises an implantable medical device (IMD; such as a cardiac pacemaker, see par. 0063 and 0102), wherein the IMD comprises an ultrasound transducer 22 configured to receive an ultrasound wave (par. 0061, 0066-0069). A packaging 6/60 encloses an internal space, wherein the IMD is arranged in the internal space (fig. 1 and 5 and par. 0061 and 0071). A device mount 10/66/110 is arranged in the internal space wherein the IMD is releasably fastened to the device mount and the device mount contacts an inner side of the packaging and forms an acoustic coupler configured to pass the ultrasound wave applied to an outer side of the packaging to the ultrasound transducer of the IMD (fig. 1, 5-11, par. 0061-0062 and 0074-0080). An external device 58 is configured to generate the ultrasound wave and is configured to be held against the outer side of the packaging so the external device butts against the packaging and the packaging butts against the device mount so that the ultrasound wave generated by the external device is transferable from the external device to the ultrasound transducer of the IMD via the packaging and the device mount (par. 0069-0070 and 0074-0075). As seen in figures 8 and 9 of Tran, the device mount 66 contacts an inner surface 82 of the packaging and an opposing inner surface 78 of the packaging such that the ultrasound transducer 58 can be placed on either side of the packaging (see par. 0078). A programming device 50 includes a user interface 54/56 for receiving commands from a user to control the external device to send a ultrasound wave to the device mount and the IMD to trigger the IMD to perform a task (par. 0069-0070). 
Tran discloses that the external device should be placed over a specific region 132 (figure 12 and par. 0082), but is silent as to having outer recesses to receive and align the external device. Common sense would dictate that since Tran prefers that the external device aligns with a specific region 132, including recesses for receiving the external device would help ensure proper alignment. As an example, Pelissier also discloses an ultrasound transducer, and this is analogous art with Tran. Pelissier discloses that a recess 56 can be utilized to receive a portion of the ultrasound transducer 34 in order to ensure a desired alignment of the transducer (see figures 2 and 3 and Col. 9, lines 40-56). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include recesses in the outer packaging of Tran in order to properly align an ultrasound transducer as taught by Pelissier since Tran discloses a desire for the external device to be properly placed and Pellisier provides a known solution to that problem in the art. Furthermore, it has been held that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” (see KSR). 
Regarding claims 2 and 3, the device mount 66/110 includes a through-opening 98/120 for receiving the IMD such that a circumferential inner side of the through-opening includes projections 104/128 that press against the IMD to fasten the IMD to the device mount through a press/friction fit (figures 6-11 and par. 0076-0080). 
Regarding claim 4, the packaging includes an inner recess 74 for engaging with the device mount (figures 5-9 and par. 0071 and 0078). 
Regarding claim 5, Tran discloses the applicant’s basic invention, as described above, including a container 62 and a lid 68, but is silent as to there being an inner recess formed in the lid for receiving the device mount. However, Tran already discloses the benefits of having an inner recess 74 for receiving and aligning the device mount in the container. Additionally having an inner recess in the lid for receiving and aligning the lid with the device mount would have the same benefits. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the lid of Tran to include a recess for receiving the device mount in order to assist in aligning the lid with the device mount and container.
Regarding claim 7, Tran discloses that the IMD sends ultrasounds signals to the external device, the signals indicative of sensor data that can be displayed on the user interface (par. 0069-0070),. While Tran is silent as to the signals specifically being sent in response to the ultrasound wave from the external device, in order for a user to confirm that the IMD is operational before being implanted, as desired by Tran, the IMD would obviously send the results of its testing to the external device. This would be obvious to one of ordinary skill in the art before the applicant’s effective filing date as common sense dictates that since Tran wants to confirm operation of the device prior to implantation the IMD would need to send the results of its tests that were initiated by the ultrasound waves sent by the external device.
Regarding claim 8, the task can be a self-test (see par. 0070). 
Regarding claim 14, the IMD can generate an ultrasound wave (considered a “response signal”) that can be sent to the external device via the device mount (par. 0068).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Pelissier in view of Penner (US 2007/0162090).
Regarding claim 10-12, Tran discloses the applicant’s basic invention, as described and modified above, including an external device communicating with a programming device, but is silent as to the programming device using inductive or radio communication to communicate with the external device. However, Penner is incorporated by reference in Tran (see par. 0069) for teaching analogous art to Tran. Specifically, Penner discloses the use of inductive and RF communication between external devices 16 and 18 (par. 0011, 0034, 0041, 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize inductive or radio communication between external devices as Penner teaches these to be known forms of communication in the art and their use in Tran would not have affected to the overall function or purpose of Tran.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792